ACCEPTED
                                                                                                         12-14-00158-CR
                                                                                             TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                    3/20/2015 4:54:22 PM
                                                                                                            CATHY LUSK
                                                                                                                  CLERK

                                          TWELFTH
                                       COURT OF APPEALS
                                        TYLER DIVISION
                                                                                    FILED IN
                                                                             12th COURT OF APPEALS
                                        NO. 12-14-00158-CR                        TYLER, TEXAS
                                                                             3/20/2015 4:54:22 PM
RICKY NEAL JR                                                              APPELLANT
                                                                                  CATHY S. LUSK
                                                                                      Clerk
                                                    V.
STATE OF TEXAS                                                             STATE


                          APPELLANT’S THIRD MOTION
                FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

       Appellant files this Second Motion for Extension of Time to File Appellant’s Brief under

Tex.R.App.P.10.1, 10.5(b), and 53.7(f). In support of this Motion, Appellant shows the

following:

       1. Appellant timely filed Notice of Appeal on June 16, 2014.

       2. Carlo D’Angelo filed Appellant’s First Motion for Extension of Time to File

             Appellant’s Brief on October 9, 2015.

       3. Carlo D’Angelo filed Appellant’s Second Motion for Extension of Time to File

             Appellant’s Brief on January 12, 2015.

       4. Appellant’s Brief is due now on March 23, 2015.

       5. Appellant hired the Law Office of G. J. Smith, Sr., PLLC and Motion to Substitute

             Counsel was filed on March 20, 2015.

       6. Based on our limited investigation, court appointed appellant counsel has been

             involve in a significant capital murder trial, and has had to file for extensions of time.

       7. New Counsel requests 30 days in which to obtain and research file and relevant legal

             issues in this case.
       8. Appellant requests 30 days in which to file Appellant’s Brief.

       9. Entering counsel does not anticipate requiring any other requests for extensions.

       10. This is Appellant’s Third Motion to Extend Time to File Appellant’s Brief.

         Appellant’s request is not being made for purposes of delay but in order that justice
may be served. Therefore, Appellant prays that this Court grant this Motion for Extension of
Time.



Respectfully Submitted,

                                                  /s/Gerald J. Smith, Sr.,
                                                  Gerald J. Smith, Sr.
                                                  State Bar No. 24039316

                                                 The Law Office of G. J. Smith, Sr., PLLC
                                                 Post Office Box 200395
                                                 Arlington, Texas 76006
                                                 Telephone: (817) 635-3100
                                                 Telecopier: (817) 462-3104
                                                 E-mail: attorney@gjsmithlaw.com
                                                 ATTORNEY FOR DEFENDANT



                             CERTIFICATE OF CONFERENCE

      As required by Tex.R.App.P. 10.1(a) (5), I certify that I have conferred with the Smith
County District Attorney’s Office regarding the substance of this motion on the 20th day of
March 2015.


       I attempted to confer with Assistant District Attorney Michael J. West by calling
903.590.1720 on March 20, 2015, but he has not responded to my attempts. Accordingly, I
cannot represent to the court whether counsel opposes or does not oppose Appellant’s Motion
                                                  /s/Gerald J. Smith, Sr.,
                                                  Gerald J. Smith, Sr.



                                CERTIFICATE OF SERVICE




                                                                                                 2
        I hereby certify that a true and accurate copy of the foregoing APPELLANT’S THIRD
MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BREIF was served pursuant
to the Texas Rule of Appellate Procedure 9.5(b) on the following persons via e-File on March
20, 2015. Assistant District Attorney Michael J. West Smith County District Attorney’s Office


                                              /s/Gerald J. Smith, Sr.,
                                              Gerald J. Smith, Sr.




                                                                                            3